Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 16 February 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Philadelphia Feby 16 1783
                        
                        Inclosed I have the honor to present the report of a board of Officers on Captain Segonds affair the papers
                            relating there to are also forwarded. The Opinion of the board I hope will meet with Your Excellencys approbation.
                        I beg leave to congratulate Your Excellency on the near prospect of Peace, this event which we have so long
                            wished for will give happiness to thousands. Your Excellencys share will not be the least.
                        My Affairs being as far settled as I can expect in the present moment, I intend setting out for head Quarters
                            about the last of March but should Your Excellency have a wish that I can gratify by being there sooner I shall be happy
                            to shew my obedience on the first intimation.
                        I beg Your Excellency to make my most respectful compliments acceptable to Mrs Washington. with the most profound
                            respect I have the honor to be Your Excellencys Most Obedient Humble Servant
                        
                            Steuben
                            Majr Genl
                        
                    